OFFICE   OF THE ATTORNEY     GENERAL   OF TEXAS
                                AUSTIN
I   0-C.-
     --




                                                              4
          BY Opinion Ho, O-gllN, addressed to you, we a&
vivod thdt it was FrOpUr for the QouxktyAseesso~-Oolleotor
to ~~3055~ an4 OolleOt the Olt9 tares for the olt9 Of BOW
Uke an4 thnt thb valuationrfOr the oity taxes should     be
the 88na as t&F30 rOr stM.0 aII4OOUkIt9JjIEpOOeEt      mW
                                                    ill@
of no reason why these olbp tams may not be prepare& UQOQ
the same roll an4 the etatemaut~laadaout upon thr aam
paper for both olty an& cloudy tens.
        Your eeoond que~$lon,as to whether tha oollootor
nvlgaooept the 8tut.ea14 oounty taxer an4 lasso a moelpt
the-for without, at the #am tim, oollwting the oity
tuea, pseaants a more 4lttioul.tquestion, In op,LniontiBor
0-l262, we held that a Tax A8erssor-Uol.lestor may -8 a+
aept paym0nta r0r oouaty Baror uJl1sssthe atat-0tax.8 cm
paid at the same t&no on tha ama pi600 or property. Au,
thority ror this opinion was based upon tha 0880 or -D:-,
tr,TXOXPSON, 8blS.W. 277 wharsln the Oourt of Olril Ap
pels hsld.that a Oountp hia Asmswr-Oolleotor my refuw
to   5000pt   p0pmt   or   property   taror   unl0~~   th0   mw,   who
is a resident of that oountr, at tha eanw time, tmmr
ptiphm 0r hi8 ~0s~ tar.             The oourt in that ease rru&aImd
pre;;li4it9 of a ruling or the Btate Qoniptrollu?           to t&at
         l   Clearly     the clomptroller  has Jurisdiotloato oaak;r
riilearelative TV the etato ad wilorea taxer and polJ wuu,
rinos the ooU#tion           or both are put under hia ocawol urb
eqmvialon        by the atatutos,       'PhaState Cor@mllar hag fso
jurlsdiation       whatever over oity affalru     or the oolkotioa
0r 0ity ta638,         Any rogulatlon    wiilohhe mi@t ioew per-
%balningto the payaant of olty tame, oould ham no &foot.
WUnon's Annotate4 Oivil Statutes, Artiola lO42b, whlah au-
ttorizecl the appointmen%b9 the proper oitp autboritl;ie8           o?
the County Tax Asseesor-Colleotora# the asoesW1 and ool-
leotor 0r tHxu8 r0r the oity, makaa no mation of whathar
the city tax should be ooll@0t84at tha scum tfiaea# the
atate and oountg taxes. Artiole 73960, relating $0 thr
00mt0ti0n       0f eaxae    r0r  0~      an4 indepe~4012ta00z dc8-
trlota, expressly authorissa the payment of the mhool die-
tri0t    thxe0    aeptmte    aa4 apart frf~~the pclyment  0r the rtato
an4 ooulltythxar). We have no euoh ttxpresa,         authoriaatlanin
the instance now under oonol4erat~on, Howsrer there la Do
statute or appllottb3.e        admfntatratlveruling whioh requirea
that the city an4 the state taxes must be pfd at the samm
           chief JuustibsOuseton, rrpeaking      for the TextxrSugrcrme
Go%       in IiIcfilsY V. l&00X,840 5.W. 178 at page 174, aaid;
         m   *   0~0   QP~LOIL,   wt3w033,   thalrLf 4 tiaspa~er
Madem hi0 &ate and oounty tezem%nd retises to pa hia
Olty of SourLake taxes, tJm oolleotor.nmstaoaept t3:
                                                   8 state
an6 aoua8y taxes end iem a pro or reoqtgt thave~or, bten
thoughhe does not, at t&e earpb e irr, 9olleaS t&m We@ oa
the mme prolpertylevied by the @My at Bou~Saksa doni
vermly, 6 taxpayg ahaul be permitted to ,my hts diOy of
Sour Lake taxer, without, at the rrmaatinu* payins hi.6
Gate aad.croaatytaxes on the aam propyr        Xe are aware
thatthia prorredwe laagplaoe aa a44i onal btidea~upoathe
Sax Amessav9olledtor, bu8 this appears to'be unavoidable-




   APP’ROWtDs~ 9, 1940

    L.&
   ATTORNEYGENERAL OF Tl?XAS
WXX,ob